Citation Nr: 1430830	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified, and panic disorder without agoraphobia from November 28, 2007 to January 14, 2009?


2.  What evaluation is warranted for PTSD, depressive disorder, not otherwise specified, and panic disorder without agoraphobia from January 15, 2009 to April 16, 2009?

3.  What evaluation is warranted for PTSD, depressive disorder, not otherwise specified, and panic disorder without agoraphobia from April 17, 2009 to January 18, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to June 2007. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2007 rating decision of the VA Regional Office (RO) in Boston, Massachusetts that, in pertinent part, granted service connection for a depressive disorder, not otherwise specified, and panic disorder without agoraphobia.  A 50 percent disability evaluation was established effective June 21, 2007.  The Veteran appealed for a higher initial rating.

By decision in May 2012, the Board granted a 70 percent rating for a depressive disorder, not otherwise specified and panic disorder without agoraphobia from June 21, 2007 to October 9, 2007, and a 50 rating for a depressive disorder, not otherwise specified, and panic disorder without agoraphobia from October 10, 2007 to November 27, 2007.  The question what evaluation is warranted for a depressive disorder, not otherwise specified, and panic disorder without agoraphobia since November 28, 2007 was remanded for further development.  

By rating action dated in May 2013, the RO granted entitlement to service connection for PTSD with depression and panic disorder without agoraphobia (previously rated as depressive disorder, not otherwise specified, and panic disorder without agoraphobia) and assigned a 100 percent disability rating effective January 19, 2012.



FINDINGS OF FACT

1.  From November 28, 2007 to January 14, 2009, the Veteran's depressive disorder, not otherwise specified, and panic disorder without agoraphobia were not productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  From January 15, 2009 to April 16, 2009, the Veteran's depressive disorder, not otherwise specified, and panic disorder without agoraphobia were more nearly productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

3.  From April 16, 2009 to January 18, 2012, the Veteran's depressive disorder, not otherwise specified, and panic disorder without agoraphobia were not productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  From November 28, 2007 to January 14, 2009, PTSD, depressive disorder, not otherwise specified, and panic disorder without agoraphobia did not meet the criteria for an evaluation greater than 50 percent. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411-9435 (2013).

2.  From January 15, 2009 to April 16, 2009, PTSD, depressive disorder, not otherwise specified, and panic disorder without agoraphobia met the criteria for an evaluation of 70 percent. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411-9435.

3.  From April 17, 2009 to January 18, 2012, PTSD, depressive disorder, not otherwise specified, and panic disorder without agoraphobia did not meet the criteria for an evaluation greater than 50 percent. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411-9435.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim by letters dated in August 2007 and May 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claim.  Extensive VA outpatient records have been received and reviewed in support of the claim and the Veteran was afforded a VA examination that are adequate to render a determination as to this matter.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2013).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.10 (2013).

The Veteran's service-connected psychiatric disorder is evaluated under the provisions of 38 C.F.R. § 4.130 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

In assessing the degree of psychiatric disability, the Global Assessment of Functioning score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A global assessment of functioning score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A global assessment of functioning score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v. Brown , 8 Vet.App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2013).

Factual Background

VA mood disorder clinic notes dating from November 2007 reflect that the appellant had regular individual psychotherapy sessions although he cancelled many appointments for reasons that included being busy at work.  It was reported that the primary focus of treatment was to explore issues related to guilt, shame, and remorse as a noncombat amputee. (The Veteran is service-connected for residuals of a right below-the-knee amputation secondary to a motorcycle accident in service.)

In November 2007, the Veteran complained of feeling irritable and agitated at times.  He stated that little things tended to bother him.  He related that he was not like this before the motorcycle accident.  He reported loneliness and fear, and frustrations with the lack of support by family members while undergoing numerous medical procedures after his leg was amputated.  However, speech was clear and articulate.  Mood and affect were appropriate.  He denied suicidal and homicidal ideation.  The impression was major depression.  

In December 2007, the appellant reported feeling more emotional lately over little things, including having a 30-minute crying spell prompted by his girlfriend telling him that she was too busy to see him the previous day.  He was concerned about having potentially compulsive behavior, and losing control.  The Veteran stated that he had nightmares almost every night with a consistent theme of people chasing and/or attacking him.  On mental status examination, he was oriented and mood and affect were appropriate for content.  Thought process was nontangential, and speech was clear and articulate.  He denied suicidal and homicidal ideation.  The impression was major depression, rule out PTSD.  Later that month, he identified and discussed feelings of anger and frustration to reduce the likelihood of escalating feelings and avoiding conflict and confrontational situations.  A global assessment of functioning score of 70 was recorded. 

In a VA outpatient clinic note in January 2008, the Veteran reported that he was happy being surrounded by those who cared for him, including his immediate family and his girlfriend of five months.  He was not ready to meet new people or have new friends at that time.  He enjoyed video games as an escape from stressors in his life.  He was observed to be casually dressed with appropriate mood and affect.  Thought processes were nontangential and speech was clear and articulate.  The appellant denied suicidal and homicidal ideation.  The diagnostic impression was major Depression, in partial remission, rule out PTSD.  

In February 2008, the Veteran stated that he continued to have nightmares, but not as often as in the past, and also related that the number of panic attacks had decreased from once per week to once per month.  Later that month, he indicated that panic attacks had reduced to the point that he did not remember having one within the past month.  He continued to report greatly reduced nightmares.  A global assessment of functioning score of 70 was recorded in March 2008.  

The Veteran rescheduled his appointment in October 2008 due to work conflict.  Later that month, he stated that he was continuing to engage in social situations and that his mood was generally good.  He stated that his last nightmare had occurred approximately one month before.  He was looking forward to moving into a new home. 

In January 2009, the Veteran reported having two to three panic attacks per week and one to two nightmares a week about the motorcycle accident.  He related that he attempted to avoid stimuli that might remind him of the accident.  He further noted increasing anger toward one of his brothers and a co-worker and social isolation.  The examiner's assessment indicated that the Veteran's increasing social isolation appeared to be reinforcing his depression.  By February 2009, testing suggested that he appeared to have PTSD.

In February 2009, the clinical assessment was noncombat-related PTSD with a global assessment of functioning score of 67.  A March 2009 entry noted that panic episodes were down but that he still had three to four attacks weekly, during which he feared that he would die, felt helpless and out of control, had jumbled thoughts, and felt sweaty, shaky and tachypneic, that lasted five to 15 minutes and left him feeling emotionally drained.  The Veteran reported depression, fluctuating appetite, insomnia, loss of energy, constant anhedonia, irritability and some fleeting passive suicidal ideation in the past.  He related that the frequency and vividness of his nightmares had increased the prior week and that there had also been an increase in the frequency of intrusive thoughts related to his trauma.  The appellant's general behavior was open, cooperative, and engaging.  His thought process and content were coherent, but his mood and affect were constricted.  Insight and judgment were good.  There was no evidence of mania, psychosis, obsessive compulsive disorder, substance abuse or alcohol issues.  It was reported that he currently worked in the family plumbing business and continued to be in a relationship. 

Following an April 16, 2009 session, it was noted that the Veteran's strengths were cognition, motivation, self-care, employability, knowledge, support system, housing and financial capability.  His limitations included problems with insight, interpersonal relationships, and mood.  On this occasion, the examiner determined that the Veteran no longer met the criteria for PTSD, panic disorder, or major depressive disorder.  It was found that he no longer had clinically significant functional impairment related to panic symptoms.  The examiner further stated that the Veteran took medications as prescribed and that he no longer experienced clinically significant functional impairment related to depression.  It was noted that the Veteran had reduced his isolation and increased behavioral activation and socialization.

In June 2009, the Veteran reported averaging 3-4 hours of sleep per night and routinely having intense anger at work.  Later that week, he reported improved sleep hygiene and decreased insomnia during the past week. 

On intake screening in August 2009, the Axis I diagnoses were PTSD and major depressive disorder, mild.  A global assessment of functioning score of 55 was provided.  In August 2009, the examiner noted that the Veteran was treated for major depressive disorder from October 2008 through April 2009 but that he would be referred for trauma-focused therapy for PTSD.  It was reported that the Veteran had reported a clinically significant reduction in PTSD symptoms and no longer met the criteria for major depressive disorder.  The summary of treatment noted that the appellant was a high functioning Veteran who held a full-time job, he attended sessions regularly, and was very compliant with homework assignments.  The examiner noted that although the appellant had made significant progress in treatment, he continued to experience significant shame about his status as an amputee leading to a tendency to  isolate himself socially to avoid experiencing shame.  A global assessment of functioning score of 47 was recorded.  

In September 2009, the Veteran stated that he was feeling overwhelmed by his employment and other interpersonal stressors of late and decided to wait to restart therapy.  He reported some difficulty engaging in social situations to maintain his treatment gains.  

The Veteran was afforded a VA mental disorder examination in February 2010.  It was reported that he had discontinued psychotherapy because of criticism for taking time off from work for appointments.  He also related that by that point, he felt that he was able to apply the tools he had learned in treatment on his own.  He reported that had stopped taking his psychotropic medication because he disliked the idea of medication unless it was absolutely necessary.  He admitted to some temper problems while driving but not to any extreme extent.  The Veteran said that he had considerable and frequent problems with anxiety, particularly when driving, but felt that he had improved in terms of being able to cope with it.  He reported some depressive symptom and sleep impairment that left him feeling "run down" the following day.  He said that he had nightmares about once a week and that he had had several panic attacks during the past six months, but none for the past three months.

The Veteran stated that he lived with his brother and was not involved in a relationship but had aspirations of meeting someone.  He worked 40 to 50 hours a week as a plumber in his father's firm.  It was reported that he had lost a week of work within the past 12 months due to medical and psychotherapy appointments.  He related that he had difficulty getting along with one co-worker but that that worker was ultimately fired which resolved the situation.  

On mental status examination, the Veteran was clean and casually dressed.  He was fully oriented. Psychomotor activity and thought content and processes were unremarkable.  Attitude with the examiner was cooperative.  Affect was normal and mood was good.  There were no delusions.  Recent and remote memory was normal.  The appellant denied homicidal and suicidal thoughts.  Impulse control was good.  There were no problems with activities of daily living.  

Following examination, the Axis I diagnosis was PTSD and panic disorder without agoraphobia.  A global assessment of functioning score of 60 was rendered.  The examiner commented that the Veteran had symptoms of panic disorder that were somewhat improved since the last examination, as well as some depression that was likely a feature of PTSD.  It was found that he was still quite limited in his social life and anxious around others but that judgment was "OK" and work was generally going well.  It was noted that family relationships were "OK" and that self-care and conversation were good. 

Legal Analysis

The evidence reflects that from November 28, 2007 to January 18, 2012, the Veteran clearly displayed psychiatric symptoms that included social isolation, anxiety, depression, and disturbances of mood, irritability, sleep impairment, intrusive thoughts, panic attacks, and nightmares that resulted in some deficiencies, particularly interpersonal relations.  Of particular note, however, are findings shown between January 15 and April 16, 2009 during which the Veteran reported having up to four panic attacks per week and frequent nightmares.  During the panic attacks, the appellant expressed feelings of fear that he would die, helplessness and feeling out of control with jumbled thoughts, sweatiness, shakiness and tachypnea that left him feeling emotionally drained afterwards.  This period was also characterized by depression, intense anger, fluctuating appetite, insomnia, loss of energy, constant anhedonia, irritability and some reported fleeting passive suicidal ideation.  He related that the frequency and vividness of his nightmares had increased that there had also been an increase in the frequency of intrusive thoughts related to his trauma.  Although a relatively high global assessment of functioning score of 67 was recorded during this period, and insight and judgment were good, as well thought process and content, the appellant had constricted mood and affect.  Accordingly, after considering the doctrine of reasonable doubt the Board finds that as to the period between January 15, and April 16, 2009, the overall symptomatology exhibited by the Veteran due to service-connected psychiatric disability was more nearly consistent with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms that included near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran by concluding that a staged rating is appropriate, and that his symptoms more nearly approximated the criteria for a 70 percent disability evaluation for PTSD/depression between January 15, 2009 and April 16, 2009.  See Hart v. Mansfield, 21 Vet.App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

The Board finds, however, that the evidence preponderates against an evaluation in excess of 50 percent of higher for service-connected psychiatric disability from November 28, 2007 to January 14, 2009 and from April 16, 2009 to January 18, 2012.  Although VA outpatient treatment records as delineated above and the 2010 VA examination reflect that the appellant had varying and fluctuating symptoms throughout the pertinent time frames, he was otherwise noted to be fully alert and oriented on all occasions.  The Veteran's memory was reported to be normal, his speech was clear and articulate and mood and affect were generally appropriate at all times.  There was no evidence of a thought disorder and no report of auditory or visual hallucinations, delusional content, or atypical psychomotor activity.  The Veteran consistently denied suicidal ideation.  He reported anxiety, nightmares and sleep impairment for which medication was prescribed.  However, by the time of VA examination in February 2010, he stated that he had stopped both psychotherapy and taking medication with no untoward response noted.  The Board observes that improvement in his symptoms was shown during the periods under consideration.  No significantly untoward symptomatology was depicted or reported between November 28, 2007 and January 14, 2009 and from April 17, 2009 to January 18, 2012.  The Veteran was observed to be appropriately dressed and well groomed.  He stated on VA examination in 2010 that he had had no more than three panic attacks during the past six months.  There was no evidence of ritualistic behaviors.  He was fully employed throughout in a skilled profession.

Although the evidence reflects that the appellant' global assessment of functioning score was 47 on one occasion after April 2009 which denotes serious symptoms, the examiner described him as a highly functioning at that time.  Otherwise, global assessment of functioning scores were predominantly in the upper ranges from 55 to 70.  Such findings on the whole comport with mild to moderate impairment in social and occupational functioning overall and are consistent with the level of psychiatric impairment contemplated by a 50 percent disability evaluation.  Therefore, in reviewing the global assessment of functioning scores for the period in question, along with the clinical findings, it is found that the Veteran's scores overall were consistent with no more than social and industrial function with reduced reliability and productivity warranting a 50 percent disability evaluation between November 28, 2007 and January 14, 2009, and from April 17, 2009 to January 18, 2012.  

Although the global assessment of functioning scores do not fit neatly into the rating criteria, they are evidence of general functioning, which, in this case, comports with no more than moderate impairment between November 28, 2007 and January 14, 2009, and from April 17, 2009 to January 18, 2012.  The evidentiary findings are far more probative than any allegation petitioning for higher monetary benefit for these periods.

The evidence thus preponderates against finding that the Veteran's service-connected psychiatric disorder worsened to the extent that the criteria for the 70 percent or more evaluation were met at any time between November 28, 2007 and January 14, 2009 and from April 17, 2009 to January 18, 2012.  In this regard, there was no finding or showing of suicidal ideation, obsessional rituals that interfered with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  The evidence indicates that the Veteran was fully employed as a plumber during the periods under consideration.  

The record does show that the Veteran had some dysfunctional interpersonal and family relations between November 28, 2007 and January 14, 2009 and from April 17, 2009 and January 18, 2012 due to guilt and shame centered around his status as a noncombat amputee.  However, the evidence preponderates against finding that he had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood to warrant an evaluation in excess of 50 percent for those periods.  Rather, VA outpatient records indicate that the Veteran operated well within his family-owned work environment and appeared to have good relationships with his family, including a brother with whom he lived.  The Board accepts that the Veteran's impairment was subject to change, but the broad range of disability from November 28, 2007 and January 14, 2009 and from April 17, 2009 and January 18, 2012 remained as contemplated by the 50 percent disability evaluation. 

Further, throughout the appeal period, the Veteran's overall cognitive functioning was remarkably intact.  VA outpatient therapy notes between November 28, 2007 and January 14, 2009 and from April 17, 2009 to January 18, 2012 reflect that PTSD/depressive symptoms were no more than mild to moderate on the whole, to include on the global assessment of functioning scale.  For the foregoing reasons, the Board finds that the overall symptomatology exhibited by the Veteran between November 28, 2007 and January 14, 2009 and from April 17, 2009 to January 18, 2012 due solely to service-connected psychiatric disability was moderate on the whole with no more than reduced reliability and productivity characteristic of rating criteria warranting no more than the currently assigned 50 percent evaluation.  Accordingly, the Veteran did not meet or more nearly approximate the level of disability required for an evaluation in excess of 50 percent for PTSD between November 28, 2007 and January 14, 2009 and from April 17, 2009 to January 18, 2012.

The Board considered whether a higher rating for PTSD was warranted for any of the periods between November 28, 2007 and January 18, 2012 on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) (2013) has also been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected psychiatric disability resulted in a marked interference with employment or necessitated hospitalization.  In fact, the Board finds that the nature of the Veteran's disability between November 28, 2007 and January 18, 2012 were contemplated by the pertinent diagnostic code.  See Thun v. Peake, 22 Vet.App, 111 (2008).  The Board thus concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227   (1995). 

In summary, after a thorough review of all evidence, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 50 percent for PTSD between November 28, 2007 and January 14, 2009 and from April 17, 2009 to January 18, 2012, and against a rating in excess of 70 percent from January 15, 2009 to April 16, 2009.  As such, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

From November 28, 2007 to January 14, 2009, a rating in excess of 50 percent for PTSD, depressive disorder, not otherwise specified, and panic disorder without agoraphobia is denied.  

From January 15, 2009 to April 16, 2009, a rating of 70 percent for PTSD, depressive disorder, not otherwise specified, and panic disorder without agoraphobia is granted, subject to controlling regulations governing the payment of monetary awards.  

From April 17, 2009 to January 18, 2012, a rating in excess of 50 percent for PTSD, depressive disorder, not otherwise specified, and panic disorder without agoraphobia is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


